DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1-9 is appropriate. The prior art of record fails to teach that the magnetic circuit system includes a first magnet, a second magnet and a magnetic conductive sheet, the second magnet is disposed around a periphery of the first magnet, the magnetic conductive sheet is connected to a side of the second magnet facing the first diaphragm, and the first magnet is directly connected to an inner surface of a wall of the receiving cavity where the second opening is located as claimed in claim 1. Therefore the prior art does not meet the requirements of the claimed invention as recited in the broadest claim respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed. 
Claims 2-9 are allowed for their dependency from independent claim 1.
2.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruan CN 107071669, A Loudspeaker Earphone and Mobile Terminal, Fig. 1 shows a first magnet 41 is directly connected to an inner surface of a wall of a bracket 7.
Ruan US-PG-PUB No. 2021/0152944, Sound Emitting Structure and Terminal, Fig. 1 shows a first magnet 23 is directly connected to an inner surface of a wall of a frame 10.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-3PM EST M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653